Exhibit 10(c)


CHANGE IN CONTROL SEVERANCE PROTECTION AGREEMENT




THIS AGREEMENT, effective as of March 5, 2012, is made by and between PPL
Corporation, a Pennsylvania corporation and Gregory N. Dudkin (the "Executive").


WHEREAS, the Company considers it essential to the best interests of its
shareowners to foster the continued employment of key management personnel;


WHEREAS, the Board of Directors of the Company (the "Board") recognizes that, as
is the case with many publicly held corporations, the possibility of a Change in
Control (as defined in the last Section hereof) exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its shareowners;


WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of
management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and


WHEREAS, the Executive and the Company have entered into a Severance Agreement
effective as of June 29, 2009 (the "Prior Severance Agreement"), which the
Executive and the Company desire to terminate, in its entirety, effective as of
the date hereof, and in lieu thereof enter into this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.  Defined Terms.  The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.


2.  Term of Agreement.  The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31,2012, and shall continue
from year to year, commencing each January 1 thereafter, unless either the
Company or the Executive gives at least six months advance notice, by not later
than June 30 of the year, that the Term shall end at December 31 of that year
and shall not continue; provided, however, that the Term shall not be terminated
or amended during a Potential Change in Control Period, and provided further,
that if a Change in Control shall have occurred during the Term, the Term shall
expire no earlier than twenty-four (24) months beyond the month in which such
Change in Control occurred.  Notwithstanding the foregoing, in the event that
prior to the occurrence of a Change in Control or Potential Change in Control,
the Executive's employment is terminated for any reason or, upon Executive’s
termination of employment at any time for any reason other than pursuant to a
Qualifying Termination, this Agreement shall terminate as of the date that the
Executive's employment is terminated.


3.  Company's Covenants Summarized.  In order to induce the Executive to remain
in the employ of the Company and in consideration of the Executive's covenants
set forth in Section 4 hereof, the Company agrees, under, and subject to, the
conditions described herein, to pay the Executive the Severance Payments and the
other payments and benefits described herein.  No Severance Payments shall be
payable under this Agreement unless there shall have been a Qualifying
Termination.  This Agreement shall not be construed as creating an express or
implied contract of employment and, except as otherwise agreed to in writing
between the Executive and the Company, the Executive shall not have any right to
be retained in the employ of the Company.


4.  The Executive's Covenants.  The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the last day of the Potential Change in Control Period, (ii)
the date of a Change in Control, (iii) the date of termination by the Executive
of the Executive's employment for Good Reason or by reason of death, Disability
or Retirement, or (iv) the termination by the Company of the Executive's
employment for any reason.


5.  Compensation Other Than Severance Payments.


5.1  Following a Change in Control and during the Term, during any period that
the Executive fails to perform the Executive's full-time duties with the Company
as a result of incapacity due to physical or mental illness, the Company shall
pay the Executive's full salary to the Executive at the rate in effect at the
commencement of any such period, together with all compensation and benefits
payable to the Executive under the terms of any compensation or benefit plan,
program or arrangement maintained by the Company during such period (other than
any disability plan), until the Executive's employment is terminated by the
Company for Disability or until Executive’s employment is otherwise terminated.


5.2  If the Executive's employment shall be terminated due to a Qualifying
Termination, the Company shall pay to the Executive within thirty (30) days
following the Date of Termination (to the extent not previously paid), a lump
sum amount equal to the sum of (i) the Executive's full base salary through the
Date of Termination at the rate in effect immediately prior to the Date of
Termination, or if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, (ii) the value
of any annual bonus or cash incentive plan payment that would have been paid for
service in the final calendar year of employment, as if 100% of target goals
were achieved, but prorated by multiplying by a fraction equal to the number of
full calendar months of service completed divided by 12, and (iii) the value of
any Restricted Stock Units that would have been awarded for service in the final
calendar year of employment, as if 100% of target goals were achieved, but
prorated by multiplying by a fraction equal to the number of full calendar
months of service completed divided by 12 together with all compensation and
benefits payable to the Executive through the Date of Termination under the
terms of the Company's compensation or benefit plans, programs or arrangements
as in effect immediately prior to the Date of Termination, or if more favorable
to the Executive, as in effect immediately prior to the first occurrence of an
event or circumstance constituting Good Reason.


5.3  If the Executive's employment shall be terminated due to a Qualifying
Termination, the Company shall pay to the Executive the Executive's normal
post-termination compensation and benefits due the Executive as such payments
become due (other than Severance Payments which will be paid exclusively
pursuant to Section 6 below).  Such post-termination compensation and benefits
shall be determined under, and paid in accordance with, the Company's
retirement, insurance and other compensation or benefit plans, programs and
arrangements as in effect immediately prior to the Date of Termination or, if
more favorable to the Executive, as in effect immediately prior to the
occurrence of the first event or circumstance constituting Good Reason including
such plans’ payment timing rules.


6.  Severance Payments.


6.1  The Company shall pay the Executive the payments, and provide the Executive
the benefits, described in Section 6.2 (the "Severance Payments") upon a
Qualifying Termination.


6.2  The following shall constitute the Severance Payments under this Agreement:


(A)  In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive including any payments under the Company’s
Separation Policy (GP401) or any similar plan, policy or procedure or
arrangement, if eligible, or the Executive’s Prior Severance Agreement or any
employment agreement or arrangement between the Executive and the Company, to
the extent provided in Section 11 of this Agreement, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to three times the
sum of (i) the Executive's base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
average of annual cash bonuses earned by the Executive pursuant to any annual
bonus or annual incentive plan maintained by the Company in respect of the last
three fiscal years ending immediately prior to the fiscal year in which occurs
the Date of Termination or, if higher, immediately prior to the fiscal year in
which occurs the first event or circumstance constituting Good Reason (including
as an amount so paid any amount that would have been paid but for the
Executive's deferral of  the amount ).  For purposes of determining the value of
the annual bonus earned by the Executive in any fiscal year, the value of any
restricted stock awards or stock options earned by the Executive in any such
year shall not be included in the value of the annual bonus for such year;


(B)  The Company shall pay to the Executive a lump sum amount, in cash, equal to
the aggregate amount of COBRA premiums otherwise payable by Executive (based
upon the COBRA rate in effect on the date of such termination of employment) for
the twenty-four (24) month period immediately following the Date of Termination
(assuming for this purpose that COBRA continuation coverage would have been
available for such twenty-four (24) month period).


(C)  Notwithstanding any provision of any annual or long-term incentive plan to
the contrary, the Company shall pay to the Executive a lump sum amount, in cash,
equal to the sum of (i) any unpaid cash-based incentive compensation that has
been allocated or awarded to the Executive for a completed fiscal year or other
measuring period preceding the Date of Termination under any such plan and
which, as of the Date of Termination, is contingent only upon the continued
employment of the Executive to a subsequent date, and (ii) to the extent not
otherwise paid or deferred at the Executive's election, pursuant to the terms of
the applicable plan, a pro rata portion to the Date of Termination of the
aggregate value of all contingent cash-based incentive compensation awards to
the Executive for all then uncompleted periods under any such plan, calculated
as to each such award by multiplying the award that the Executive would have
earned on the last day of the performance award period, assuming the
achievement, at the actual level of performance as of the date of Change in
Control (or, if not determinable at such date, as of the end of the quarter
preceding such date), of the individual and corporate performance goals
established with respect to such award, by the fraction obtained by dividing the
number of full months and any fractional portion of a month during such
performance award period through the Date of Termination by the total number of
months contained in such performance award period.


(D)  If the Executive would have become entitled to benefits under the Company's
post-retirement health care or life insurance plans, as in effect immediately
prior to the Date of Termination or, if more favorable to the Executive, as in
effect immediately prior to the first occurrence of an event or circumstance
constituting Good Reason, had the Executive's employment terminated at any time
during the period of twenty-four (24) months after the Date of Termination, the
Company shall provide such post-retirement health care or life insurance
benefits to the Executive and the Executive's dependents commencing on the date
on which such coverage would have first become available.
(E)  The Company shall provide the Executive with outplacement services suitable
to the Executive's position until December 31 of the second calendar year
following the year in which Executive’s employment with the Company terminates
or, if earlier, until the first acceptance by the Executive of an offer of
employment, but limited to total outplacement fees of $50,000.


6.3  (A) Notwithstanding any other provisions of this Agreement, in the event
that any payment or benefit received or to be received by the Executive in
connection with a Change in Control or the termination of the Executive's
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any Person whose actions result in a
Change in Control or any Person affiliated with the Company or such Person) (all
such payments and benefits, including the Severance Payments, being hereinafter
called "Total Payments") would be subject (in whole or part), to the Excise Tax,
then the cash Severance Payments shall be reduced (if necessary to zero) to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (after taking into account any reduction in the Total Payments
provided by reason of section 280G of the Code in such other plan, arrangement
or agreement) and all other Severance Payments shall thereafter be reduced (if
necessary, to zero) so that no portion of the Total Payments is subject to the
Excise Tax, if, but only if, (i) the net amount of such Total Payments, as so
reduced, (and after deduction of the net amount of federal, state and local
income tax on such reduced Total Payments) is greater than (ii) the excess of
(a) the net amount of such Total Payments, without reduction (but after
deduction of the net amount of federal, state and local income tax on such Total
Payments), over (b) the amount of Excise Tax to which the Executive would be
subject in respect of such Total Payments (the "Cut-Back Condition").


Such reduction shall apply first to the cash payments provided under Section
6.2(A) and thereafter shall apply on a pro-rata basis to other payments in a
manner that complies with Section 409A of the Code.


(B)  For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax and whether the Cut-Back Condition
will be satisfied, (i) no portion of the Total Payments the receipt or enjoyment
of which the Executive shall have  waived at such time and in such manner as not
to constitute a "payment" within the meaning of section 280G(b) of the Code
shall be taken into account, (ii) no portion of the Total Payments shall be
taken into account which, in the opinion of tax counsel selected by the
accounting firm that was, immediately prior to the Change in Control, the
Company's independent auditor (the "Auditor"), does not constitute a "parachute
payment" within the meaning of section 280G(b)(2) of the Code, (including by
reason of section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax
and determining whether the Cut-Back Condition is satisfied, no portion of such
Total Payments shall be taken into account which constitutes reasonable
compensation for services actually rendered, within the meaning of section
280G(b)(4)(B) of the Code, in excess of the Base Amount allocable to such
reasonable compensation, and (iii) the value of any non-cash benefit or any
deferred payment or benefit included in the Total Payments shall be determined
by the Auditor in accordance with the principles of sections 280G(d)(3) and (4)
of the Code.  Prior to the payment date set forth in Section 6.3 hereof, the
Company shall provide the Executive with its calculation of the amounts referred
to in this Section and such supporting materials as are reasonably necessary for
the Executive to evaluate the Company's calculations.  If the Executive objects
to the Company's calculations, the Company shall pay to the Executive (as such
time or times otherwise provided by this Agreement) such portion of the
Severance Payments (up to 100% thereof) as the Executive determines is necessary
to result in the Executive receiving the greater of clauses (i) and (ii) of
Section 6.2(A) hereof.


(C)  If it is established pursuant to a final determination of a court or an
Internal Revenue Service proceeding that, notwithstanding the good faith of the
Executive and the Company in applying the terms of this Section 6.2, the Total
Payments paid to or for the Executive's benefit are in an amount that would
result in any portion of such Total Payments being subject to the Excise Tax,
then, if such repayment would result in satisfaction of the Cut-Back Condition,
the Executive shall have an obligation to pay the Company upon demand an amount
equal to the sum of (i) the excess of the Total Payments paid to or for the
Executive's benefit over the Total Payments that could have been paid to or for
the Executive's benefit without any portion of such Total Payments being subject
to the Excise Tax; and (ii) interest on the amount set forth in clause (i) of
this sentence at the rate provided in section 1274(b)(2)(B) of the Code from the
date of the Executive's receipt of such excess until the date of such payment.
 
 
6.4  The payments provided in subsection 6.2(A), (B), (C) and (D) hereof and
Section 6.3 hereof shall be made on the first day of the seventh month following
the Date of Termination provided, however, that if the amounts of such payments
cannot be finally determined on or before such day, the Company shall pay to the
Executive on such day an estimate, as determined in good faith by the Executive,
or, in the case of payments under Section 6.2 hereof, in accordance with Section
6.2 hereof, of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest on the unpaid remainder (or on all such payments to the extent the
Company fails to make such payments when due) at 120% of the rate provided in
section 1274(b)(2)(B) of the Code) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the last
day of the seventh month following the Date of Termination.  In the event that
the amount of the estimated payments exceeds the amount subsequently determined
to have been due, such excess shall constitute a loan by the Company to the
Executive, payable on the fifth (5th) business day after demand by the Company
(together with interest at 120% of the rate provided in section 1274(b)(2)(B) of
the Code).  At the time that payments are made under this Agreement, the Company
shall provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations
including, without limitation, any opinions or other advice the Company has
received from Tax Counsel, the Auditor or other advisors or consultants (and any
such opinions or advice which are in writing shall be attached to the
statement).


6.5  The Company also shall pay to the Executive all legal fees and expenses
incurred by the Executive in disputing in good faith any issue hereunder
relating to the termination of the Executive's employment hereunder with respect
to which Executive substantially prevails or in seeking in good faith to obtain
or enforce any benefit or right provided by this Agreement with respect to which
Executive substantially prevails or in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided hereunder.  Such payments shall be made
within five (5) business days after delivery of the Executive's written requests
for payment accompanied with such evidence of fees and expenses incurred as the
Company reasonably may require (and Executive shall submit such requests for
payment no later than 60 days after such expenses are incurred).


7.  Termination Procedures.


7.1  Notice of Termination.  After a Change in Control (or during a Potential
Change in Control Period) and during the Term, any purported termination of the
Executive's employment (other than by reason of death) shall be communicated by
written Notice of Termination from one party hereto to the other party hereto in
accordance with Section 10 hereof (delivered at least 30 days prior to the Date
of Termination in the case of a termination by the Executive).  For purposes of
this Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated.  Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the Board at a meeting of the Board which was called and
held for the purpose of considering such termination (after reasonable notice to
the Executive and an opportunity for the Executive, together with the
Executive's counsel, to be heard before the Board) finding that, in the good
faith opinion of the Board, the Executive was guilty of conduct set forth in
clause (i) or (ii) of the definition of Cause herein, and specifying the
particulars thereof in detail.


7.2  Date of Termination.  "Date of Termination," with respect to any purported
termination of the Executive's employment after a Change in Control and during
the Term, shall mean the date of the Executive’s "separation from service"
within the meaning of Section 409A of the Code.  In the event of an Anticipatory
Termination, the Date of Termination shall be deemed to be the date of the
subsequent occurrence of the Change in Control.


8.  No Mitigation.  The Company agrees that, if the Executive's employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 or Section 7.4 hereof.  Further,
the amount of any payment or benefit provided for in this Agreement shall not be
reduced by any compensation earned by the Executive as the result of employment
by another employer, by retirement benefits, by offset against any amount
claimed to be owed by the Executive to the Company, or otherwise.


9.  Successors; Binding Agreement.


9.1  Unless otherwise assumed by operation of law, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.


9.2  This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


10.  Notices.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, to the
Executive at the last known address maintained in the Company's personnel
records, and to the Company, to the address set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:


To the Company:


PPL Corporation
Two North Ninth Street
Allentown, Pennsylvania  18101
Attention:  Corporate Secretary


11.  Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board.  No waiver by either party hereto at any time of any breach by the
other party hereto of, or any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof, which have been made by either party, including but not
limited to, the Prior Severance Agreement; provided, however, that this
Agreement shall supersede any agreement setting forth the terms and conditions
of the Executive's employment with the Company only in the event that the
Executive's employment with the Company is terminated during the Term in
connection with a Qualifying Termination.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Pennsylvania.  All references to sections of the Act or the
Code shall be deemed also to refer to any successor provisions to such
sections.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law and any
additional withholding to which the Executive has agreed.  The obligations of
the Company and the Executive under this Agreement that by their nature may
require either partial or total performance after the expiration of the Term
(including, without limitation, those under Sections 6 and 7 hereof) shall
survive such expiration.


12.  Validity.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.


13.  Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


14.  Settlement of Disputes; Arbitration.  The Board shall make all
determinations as to the Executive's right to benefits under this
Agreement.  Any denial by the Board of a claim for benefits under this Agreement
shall be stated in writing and delivered or mailed to the Executive and such
notice shall set forth the specific reasons for the denial and the specific
provisions of this Agreement relied upon, and shall be written in a manner that
may be understood without legal or actuarial counsel.  In addition, the Board
shall afford a reasonable opportunity to the Executive for a review of the
decision denying the Executive's claim and, in the event of continued
disagreement, the Executive may appeal within a period of 60 days after receipt
of notification of denial.  Failure to perfect an appeal within the 60-day
period shall make the decision conclusive.  Any further dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Philadelphia, Pennsylvania in accordance with the rules of the
American Arbitration Association then in effect; provided, however, that the
evidentiary standards set forth in this Agreement shall apply. Judgment may be
entered on the arbitrator's award in any court having jurisdiction.


15.  Section 409A of the Code.


(A)           Although the Company does not guarantee to the Executive any
particular tax treatment relating to the payments and benefits under this
Agreement, it is intended that such payments and benefits be exempt from, or
comply with, Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively "Code Section 409A"), and all provisions of
this Agreement shall be construed in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.  Notwithstanding any
provision herein to the contrary, in no event shall the Company be liable for,
or be required to indemnify the Executive for, any liability of the Executive
for taxes or penalties under Code Section 409A.


(B)           A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean "separation from service."


(C)           With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as permitted by
Code Section 409A, (i) the right to reimbursement or in-kind benefits shall not
be subject to liquidation or exchange for another benefit; (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided, that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect; and (iii) such payments shall be made on or before the last day of the
Executive’s taxable year following the taxable year in which the expense was
incurred.


(D)           Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., "payment shall be made within ten (10)
days following the date of termination"), the actual date of payment within the
specified period shall be within the sole discretion of the Company.


(E)           If under this Agreement, an amount is to be paid in two or more
installments, for purposes of Code Section 409A, each installment shall be
treated as a separate payment.


(F)           Notwithstanding anything herein to the contrary, if the Executive
is, as of the date of termination, a "specified employee" for purposes of Treas.
Reg. § 1.409A-1(i), then any amount of deferred compensation that is payable to
the Executive hereunder that is neither a short-term deferral within the meaning
of Treas. Reg. § 1.409A-1(b)(4) nor within the involuntary separation pay limit
under Treas. Reg. § 1.409A-1(b)(9)(iii)(A) will not be paid before the date that
is six months after the date of termination, or if earlier, the date of the
Executive’s death.  Any payments to which the Executive would otherwise be
entitled during such non-payment period will be accumulated and paid or
otherwise provided to the Executive on the first day of the seventh month
following such date of termination, or if earlier, within 30 days of the
Executive’s death to his or her surviving spouse (or to the Executive’s estate
if the Executive’s spouse does not survive the Executive.)


16.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings indicated below:


(A)           "Act" shall mean the Securities Exchange Act of 1934, as amended,
or any successor statute thereto.


(B)           "Affiliate" shall mean, with respect to any Person, any other
Person, directly or indirectly, controlling, controlled by, or under common
control with such Person or any other Person designated by the Committee in
which any Person has an interest.


(C)           "Anticipatory Termination" shall mean if (A) the Executive's
employment is terminated by the Company without Cause prior to a Change in
Control and such termination was at the request or direction of a Person who has
entered into an agreement with the Company the consummation of which would
constitute a Change in Control and such Change in Control ultimately occurs or
(B) if the Executive terminates his employment for Good Reason prior to a Change
in Control  and the circumstance or event which constitutes Good Reason occurs
at the request or direction of a Person who has entered into an agreement with
the Company the consummation of which would constitute a Change in Control and
such Change in Control ultimately occurs (each such termination described in
clauses (A) and (B) being deemed to constitute a Qualifying Termination).


(D)           "Base Amount" shall have the meaning set forth in section
280G(b)(3) of the Code.


(E)           "Beneficial Owner" shall have the meaning set forth in Rule 13d-3
under the Exchange Act.


(F)           "Board" shall mean the Board of Directors of the Company.


(G)           "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive's
duties, or (ii) the willful engaging by the Executive in conduct which is
demonstrably and materially injurious to the Company or its subsidiaries,
monetarily or otherwise.  For purposes of clauses (i) and (ii) of this
definition, (a) no act, or failure to act, on the Executive's part shall be
deemed "willful" unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive's act, or failure to
act, was in the best interest of the Company, and (b) in the event of a dispute
concerning the application of this provision, no claim by the Company that Cause
exists shall be given effect unless the Company establishes to the Board by
clear and convincing evidence that Cause exists.


(H)           "Change in Control" means the occurrence of any one of the
following events:


(i) any Person or Group is or becomes the "beneficial owner" (as defined in
rules 13d-3 and 13d-5 under the Act) directly or indirectly of more than 30% of
the total voting power of the voting stock of the Company (or any entity which
controls the Company) within a 12-month period, including by way of merger,
consolidation, tender or exchange offer, or otherwise;
 
(ii)  a reorganization, recapitalization, merger or consolidation (a "Corporate
Transaction") involving the Company, unless securities representing 70% or more
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the Company or the corporation
resulting from such Corporate Transaction (or the parent of such corporation)
are held subsequent to such transaction by the Person or Persons who were the
“beneficial owners” of the outstanding voting securities entitled to vote
generally in the election of directors of the Company immediately prior to such
Corporate Transaction, in substantially the same proportions as their ownership
immediately prior to such Corporate Transaction;
 
(iii) the sale or disposition, in one or a series of related transactions, of
all or substantially all, of the assets of the Company to any Person or Group;
or
 
(iv) during any period of 12 months, individuals who at the beginning of such
period constituted the Board (together with any new directors whose election by
such Board or whose nomination for election by the shareowners of the Company
was approved by a vote of a majority of the directors of the Company, then still
in office, who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board, then in office.
 


(I)           "Code" shall mean the Internal Revenue Code of 1986, as amended,
or any successor thereto, and the regulations and guidance promulgated
thereunder.


(J)           "Company" shall mean PPL Corporation and, except in determining,
under Section 15(E) hereof, whether or not any Change in Control of the Company
has occurred in connection with such succession, shall include its subsidiaries
and any successor to its business and/or assets which assumes and agrees to
perform this Agreement by operation of law, or otherwise.  For purposes of this
Agreement, the Executive's employment by (including termination of such
employment) and compensation from any subsidiary of the Company shall be deemed
employment by and compensation from the Company.


(K)           "Date of Termination" shall have the meaning set forth in Section
7.2 hereof.


(L)           "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment, if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability, and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.


(M)           "Excise Tax" shall mean any excise tax imposed under section 4999
of the Code.


(N)           "Executive" shall mean the individual named in the first paragraph
of this Agreement.


(O)           "Good Reason" for termination of the Executive's employment with
the Company by such Executive shall mean the occurrence (without the Executive's
express written consent which specifically references this Agreement) after a
Change in Control or during a Potential Change in Control Period (treating all
references in paragraphs (I) through (VII) below to a "Change in Control" as
references to a "Potential Change in Control"), of any one of the following acts
by the Company, or failures by the Company to act, unless, in the case of any
act or failure to act described below, the Company gives notice to the Executive
that it will correct, and within 30 days does so correct such act or failure to
act:


(I)  the assignment to the Executive of any duties inconsistent with the
Executive's status as an executive officer or key employee of the Company or a
substantial adverse alteration in the nature or status of the Executive's
responsibilities from those in effect immediately prior to a Change in Control;


(II)  a reduction by the Company of the Executive's annual base salary as in
effect on the date of this Agreement, or as the same may be increased from time
to time, except for across-the-board decreases uniformly affecting management,
key employees and salaried employees of the Company or the business unit in
which the Executive is then employed;


(III)  the relocation of the Executive's principal work location to a location
more than 30 miles from the vicinity of such work location immediately prior to
a Change in Control or the Company's requiring the Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company's business to an extent
substantially consistent with the Executive's present business travel
obligations;


(IV)  the failure by the Company to pay to the Executive any portion of the
Executive's current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due, except
for across-the-board compensation deferrals uniformly affecting management, key
employees and salaried employees of the Company or the business unit in which
the Executive is then employed;


(V)  the failure by the Company to continue in effect any compensation or
benefit plan in which the Executive participates immediately prior to a Change
in Control which is material to the Executive's total compensation, or any
substitute plans adopted prior to a Change in Control, unless an equitable
arrangement (embodied in an ongoing substitute or alternative plan) has been
made with respect to such plan, or the failure by the Company to continue the
Executive's participation therein (or in such substitute or alternative plan) on
a basis not materially less favorable, both in terms of the amount or timing of
payment of benefits provided and the level of the Executive's participation
relative to other participants, as existed immediately prior to the Change in
Control;


(VI)  the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company's pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to a
Change in Control, except for across-the-board changes to any such plans
uniformly affecting all participants in such plans, the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefit enjoyed
by the Executive at the time of the Change in Control, or the failure by the
Company to provide the Executive with the number of paid vacation days to which
the Executive is entitled on the basis of years of service with the Company in
accordance with the Company's normal vacation policy at the time of the Change
in Control; or


(VII) the failure of the Company to comply with the provisions of Section 9.1;


in each case described in clauses (I)-(VII) which is not cured by the Company
within 30 days following written notice from Executive to the Company.




The Executive's right to terminate his or her employment with the Company for
Good Reason shall not be affected by the Executive's incapacity due to physical
or mental illness.  The Executive's continued employment shall not constitute
consent to, or a waiver of rights with respect to, any act or failure to act
constituting Good Reason hereunder.


(P)           "Group" shall mean "group" as such term is uses for purposes of
Section 13(d) or 14(d) of the Act.


(Q)           "Notice of Termination" shall have the meaning stated in Section
7.1 hereof.


(R)           "Pension Plan" shall mean any tax-qualified, supplemental or
excess defined benefit pension plan maintained by the Company and any other
agreement entered into between the Executive and the Company which is designed
to provide the Executive with supplemental retirement benefits.


(S)           "Person" shall have the meaning given in Section 3(a)(9) of
the  Act, as modified and used in Sections 13(d) and 14(d) thereof; provided,
however, a Person shall not include (i) the Company or any of its Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Affiliates, (iii) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (iv) a
corporation owned, directly or indirectly, by the shareowners of the Company in
substantially the same proportions as their ownership of stock of the Company.


(T)           "Potential Change in Control" shall be deemed to have occurred if
the conditions or events set forth in any one of the following paragraphs shall
have been satisfied or shall have occurred:


(I)  the Company enters into an agreement, the consummation of which would
result in the occurrence of a Change in Control;


(II)  the Company or any Person publicly announces an intention to take or to
consider taking actions which if consummated would constitute a Change in
Control;




(III)  any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 5% or more of the combined voting power
of the Company's then outstanding securities entitled to vote generally in the
election of directors.


Notwithstanding the foregoing, a "Potential Change in Control" shall not be
deemed to occur if (i) a Person acquired such beneficial ownership of 5% or more
of the Company's outstanding common shares but less than 20% and such Person has
reported or is required to report such ownership on Schedule 13G under the Act
(or any comparable or successor report); (ii) a Person acquired such beneficial
ownership of 5% or more of the Company's outstanding common shares and such
Person has reported or is required to report such ownership under Schedule 13D
under the Act (or any comparable or successor report), which Schedule 13D does
not state any intention to or reserve the right to control or influence the
management or policies of the Company or engage in any of the actions specified
in Item 4 of such Schedule (other than the disposition of the common shares)
and, within 10 business days of being requested by the Company to advise it
regarding the same, certifies to the Company that such Person acquired common
shares amounting to 5% or more of the Company's outstanding common shares
inadvertently and who or which, together with all Affiliates thereof, thereafter
does not acquire additional common shares while the Beneficial Owner, as such
term is defined in or used by Regulation 13D-G as promulgated under the Act, of
5% or more of the common shares then outstanding; provided, however, that if the
Person requested to so certify fails to do so within 10 business days, then a
Potential Change in Control shall be deemed to have occurred immediately after
such 10-Business-Day period; or (iii) any Person who becomes the Beneficial
Owner of 5% or more of the common shares then outstanding due to the repurchase
of common shares by the Company unless and until such Person, after becoming
aware that such Person has become the Beneficial Owner of 5% or more of the
common shares then outstanding, acquires beneficial ownership of additional
common shares representing 1% or more of the common shares then outstanding.


(U)           "Potential Change in Control Period" shall mean the period
commencing on the occurrence of a Potential Change in Control and ending upon
the occurrence of a Change in Control or, if earlier (i) with respect to a
Potential Change in Control occurring pursuant to clause (I) of such definition,
immediately upon the abandonment or termination of the applicable agreement,
(ii) with respect to a Potential Change in Control occurring pursuant to clause
(II) of such definition, immediately upon a public announcement by the
applicable party that such party has abandoned its intention to take or consider
taking actions which if consummated would result in a Change in Control or (iii)
with respect to a Potential Change in Control occurring pursuant to clause (III)
of such definition, upon the one year anniversary of the occurrence of such
Potential Change in Control (or such earlier date as may be determined by the
Board).


(V)           "Qualifying Termination" shall mean an Anticipatory Termination or
a termination of Executive’s employment following a Change in Control and during
the Term either (i) by the Company without Cause or (ii) by the Executive for
Good Reason (which, for the avoidance of doubt, shall not include any
termination of Executive’s employment (x) by the Company for Cause, (y) by
Executive without Good Reason or (z) due to Executive’s death or Disability).


(W)           "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.


(X)           "Severance Payments" shall have the meaning set forth in Section
6.1 hereof.


(Y)           "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).


(Z)           "Total Payments" shall mean those payments described in Section
6.3 hereof.




PPL CORPORATION


By
     
William H. Spence
President and Chief Executive Officer
 
Date
     
Gregory N. Dudkin
 
Date


